Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/25/2021, which was received 7/27/2021. Acknowledgement is made to the entry of the claims and remarks from the after final amendment filed 5/24/2021. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1,4-6,9,10,13,15,18 and 20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1, 10,15.


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PG PUB 20180012110 to Souche et al. teaches “A machine learning image processing system performs natural language processing (NLP) and auto-tagging for an image matching process. The system facilitates an interactive process, e.g., through a mobile application, to obtain an image and supplemental user input from a user to execute an image search. The supplemental user input may be provided from a user as speech or text, and NLP is performed on the supplemental user input to determine user intent and additional search attributes for the image search. Using the user intent and the additional search attributes, the system performs image matching on stored images that are tagged with attributes through an auto-tagging process” (abstract). Souche, however, fails to render the application's above-mentioned 

(ii) US PGPUB 20170039622 to Chen et al. teaches “garment size recommendation and fit analysis system in which a memory stores a virtual profile or model of an end-user and a processor is programmed to receive an end-user's selection of a garment and to then determine, using a garment fit algorithm, how well that garment will fit the end-user's profile or model, and in which the algorithm is trained on actual sales data” (abstract). Chen, however, fails to render the application's above-mentioned limitations obvious.

(iii) US PG Pub 20160203525 to Hara et al. teaches “a set of object proposals are generated in the form of bounding boxes. A pose detector identifies coordinates in the image corresponding to locations on the person's body, such as the waist, head, hands, and feet of the person. A convolutional neural network receives the portions of the input image defined by the bounding boxes and generates a feature vector for each image portion. The feature vectors are input to one or more support vector machine classifiers, which generate an output representing a probability of a match with an item. The distance between the bounding box and a joint associated with the item is used to modify the probability. The modified probabilities for the support vector machine are then compared with a threshold and each other to identify the item” (abstract). Hara, however, fails to render the application's above-mentioned limitations obvious.


Non-Patent Literature
(iv) Kumar-Dey , teaches “Automatic identification of garment design class might play an important role in the garments and fashion industry. To achieve this, essential initial works are found in the literature. For example, construction of a garment database, automatic segmentation of garments from real life images, categorizing them into the type of garments such as shirts, jackets, tops, skirts, etc. It is now essential to find a system such that it will be possible to identify the particular design (printed, striped or single color) of garment product for an automated system to recommend the garment trends. In this paper, we have focused on this specific issue and thus propose two new descriptors namely Completed CENTRIST (cCENTRIST) and Ternary CENTRIST (tCENTRIST). To test these descriptors, we used two different publically available databases. The experimental results of these databases demonstrate that both cCENTRIST and tCENTRIST achieve nearly about 3% more accuracy than the existing state-of-the art methods” (abstract). Kumar-Dey, however, fails to render the application's above-mentioned limitations obvious
(v) Kalantidis, teaches “a scalable approach to automatically suggest relevant clothing products, given a single image without metadata. We formulate the problem as cross-scenario retrieval: the query is a real-world image, while the products from online shopping catalogs are usually presented in a clean environment. We divide our approach into two main stages: a) Starting from articulated pose estimation, we segment the person area and cluster promising image regions in order to detect the clothing classes present in the query image. b) We use image retrieval techniques to retrieve visually similar products from each of the detected classes. We achieve clothing 

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled

For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). 
 /MARK A FADOK/                                                                                 
 Primary Examiner, Art Unit 3625